IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-563-CR


HENRY McARTHUR,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 106,458, HONORABLE BOB JONES, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for delivery of dangerous drugs. 
Punishment was assessed at confinement for 10 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed on Appellant's Motion
Filed:  January 27, 1993
[Do Not Publish]